wise guys holdings llc peter j forster tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date r mailed to p as w’s tax_matters_partner tmp a notice of final_partnership_administrative_adjustment fpaa for w’s taxable_year approximately nine months later r through an office different from the office that mailed the fpaa mailed to p as w’s tmp a second fpaa for w’s taxable_year the first fpaa and the second fpaa are similar in content but are different in the contact information and a few other minor items shown on the face p filed his petition in response to the second fpaa but after the statu- tory deadline for challenging the first fpaa had expired held the second fpaa is invalid and thus disregarded because sec_6223 precluded r from properly mailing the second fpaa to p the court lacks jurisdiction to decide this case because the petition was not filed timely as to the first fpaa peter j forster pro_se joy e gerdy zogby and paul t butler for respondent opinion thornton judge this is a partnership-level proceeding under the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite petitioner commenced this case on date by filing with the court a petition allegedly pursuant to sec_6226 or b petitioner is the tax_matters_partner tmp of wise guys holdings llc wgh and this case concerns wgh’s taxable_year respondent moves to dismiss this case for lack of jurisdic- tion asserting that the petition was not filed timely within subsequent section references are to the applicable versions of the in- ternal revenue code pursuant to an order of this court dated date petitioner subsequently filed an amended petition on date verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v wise guys holdings jamie united_states tax_court reports the 90-day or 60-day period of sec_6226 and b respectively respondent notes that on date a notice of final_partnership_administrative_adjustment fpaa for wgh’s taxable_year was mailed to petitioner in his capacity as wgh’s tmp and that the petition was not filed until approximately one year later petitioner objects to respondent’s motion petitioner asserts that the petition was filed timely in response to a second fpaa for wgh’s taxable_year mailed to petitioner in his capacity as wgh’s tmp on date neither party asserts nor does the record show that the second fpaa was mailed on account of fraud malfeasance or misrepresentation of a material fact within the meaning of sec_6223 we hold that the second fpaa is invalid and thus dis- regarded because sec_6223 precluded respondent from properly mailing the second fpaa to petitioner because the petition was not filed timely as to the first fpaa the court lacks jurisdiction to decide the case and accordingly will dis- miss it i introduction background neither party requested a hearing and we conclude that none is necessary to decide respondent’s motion to dismiss for the sole purpose of deciding that motion we draw the fol- lowing background information from petitioner’s allegations in the amended petition from the uncontroverted statements in respondent’s motion to dismiss including the exhibits attached thereto and from the exhibits attached to peti- tioner’s objection to respondent’s motion to dismiss the record does not definitively establish the location of wgh’s principal_place_of_business when the petition was filed petitioner alleged in his amended petition that wgh’s principal_place_of_business was in virginia apparently at the time of the amended petition ii background information on date an internal_revenue_service irs office in hartford connecticut mailed to petitioner in his capacity as wgh’s tmp two copies of an fpaa first fpaa relating to wgh’s taxable_year one copy was sent by verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v wise guys holdings jamie wise guys holdings llc v commissioner certified mail to petitioner at wgh’s last_known_address in manassas virginia and was delivered there three days later the other copy was sent by certified mail to petitioner at his last_known_address in great falls virginia and was deliv- ered there on date the face of the first fpaa lists date in a section entitled date fpaa mailed to tax_matters_partner and states that questions may be directed to a named irs employee k m p at a listed address or phone number in connecticut the mailing to the manassas address included a five-page examination_report not included in the mailing to the great falls address the face of the first fpaa explains that the commissioner sends an examination_report only to the tmp and that any other partner should contact the tmp to get a copy of the examination_report on date an irs office other than the hart- ford office mailed to petitioner in his capacity as wgh’s tmp a copy of another fpaa second fpaa relating to wgh’s taxable_year this copy was addressed to peti- tioner at the same great falls address mentioned above and unlike the first fpaa bears no certified mail stamp or cer- tified mail number also on date a revenue_agent k d in an irs office in fairfax virginia mailed to petitioner’s representative at his address pursuant to a power_of_attorney or other authorization that the irs had on file another copy of the second fpaa k d included in the mailing to the representative a one-page cover letter stating that a report was enclosed and that the representative could call k d at her listed virginia phone number with any question the face of the second fpaa lists no date in the section entitled date fpaa mailed to tax_matters_partner and states that questions may be directed to a named irs employee l s b at his listed address or phone number in pennsylvania the first fpaa and the second fpaa are similar in con- tent but are different in the contact information and a few the first fpaa specifically lists the mailing address of the irs office which mailed that fpaa the second fpaa does not do similarly the faces of the fpaas indicate that they were mailed by different irs offices while the second fpaa states that questions may be directed in writ- ing to l s b at his address listed on the heading of the fpaa no such address is listed verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v wise guys holdings jamie united_states tax_court reports other minor items shown on the face the second fpaa does not set forth any partnership-level adjustment or determina- tion that is not listed in the first fpaa petitioner attached the second fpaa to his petition under- lying this case petitioner also attached the second fpaa to his amended petition discussion petitioner seeks through his petition as amended to pursue in this court a partnership-level proceeding under tefra this court’s jurisdiction over a tefra partnership- level proceeding is invoked upon the commissioner’s mailing of a valid fpaa and the proper filing of a petition_for_readjustment of partnership items for the year or years to which the fpaa pertains see 123_tc_64 a tmp gen- erally ha sec_90 days after the mailing of a valid fpaa to file a petition_for_readjustment of the partnership items covered by the fpaa see sec_6226 131_tc_206 if the tmp does not timely file such a petition within that 90-day period then any notice_partner and any 5-percent group may file a petition_for_readjustment of the partnership items within the 60-day period that follows the close of the 90-day period see sec_6226 pcmg trading partners xx l p v commissioner t c pincite see also sec_6231 respectively defining the terms notice_partner and percent group the court lacks jurisdiction to decide a tefra proceeding that is commenced after the 150-day period consisting of the just-mentioned 90-day and 60-day periods see 85_tc_900 the parties do not dispute that petitioner’s petition was not filed timely as to the first fpaa or that it was filed timely as to the second fpaa they dispute whether the second fpaa was valid so that a petition could be properly filed with respect to it respondent argues that the second fpaa was invalid pursuant to sec_6223 under that section if the secretary mails a notice of final_partnership_administrative_adjustment for a partnership taxable_year with respect to a partner the secretary may not mail verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v wise guys holdings jamie wise guys holdings llc v commissioner another such notice to such partner with respect to the same taxable_year of the same partnership in the absence of a showing of fraud malfeasance or misrepresentation of a material fact sec_6223 petitioner counters in his objec- tion to respondent’s motion that he filed his petition in good_faith in response to the second fpaa and he cannot be faulted for respondent’s mailing of that document or for relying on that document as presumably valid petitioner adds in his objection to respondent’s motion that the audit underlying this case was an arduous process that he has been frustrated throughout this process due to the lack of communication with respondent and that fairness and jus- tice dictate that the court not dismiss this case on a tech- nicality that the second fpaa was not valid because one had already been sent we agree with respondent that the court must dismiss this case for lack of jurisdiction because of the absence of a timely petition while neither party has cited any case directly on point we are mindful of the related law applicable to the mailing of two notices of deficiency sec_6212 generally provides that if the secretary has mailed to the taxpayer a notice_of_deficiency and the taxpayer timely petitions the court with respect thereto the secretary shall have no right to mail a further notice_of_deficiency to the tax- payer for the same taxable_year in 1_tc_986 the court construed a predecessor of that section namely sec_272 of the internal_revenue_code_of_1939 there the commissioner mailed a notice of trans- feree liability to a taxpayer and the taxpayer timely peti- tioned the court with respect to the notice see mccue v commissioner t c pincite before the petition was filed former sec_272 provided in relevant part sec_272 procedure in general f further deficiency letters restricted -if the commissioner has mailed to the taxpayer notice of a deficiency as provided in subsection a of this section and the taxpayer files a petition with the board with- in the time prescribed in such subsection the commissioner shall have no right to determine any additional deficiency in respect of the same taxable_year except in the case of fraud and except as provided in sub- section e of this section relating to assertion of greater deficiencies be- fore the board or in sec_273 relating to the making of jeopardy assessments verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v wise guys holdings jamie united_states tax_court reports however the commissioner mailed the taxpayer a second notice of transferee_liability with respect to the same liability see id the taxpayer petitioned the court with respect to the second notice see id the court dismissed the second action stating that the taxpayer had no right to file the second petition because former sec_272 precluded the commissioner from mailing the second notice as a valid notice see id pincite cf 218_f2d_389 4th cir stating that a second deficiency_notice issued for a taxable_year was not invalid under former sec_272 because among other reasons it determined an additional deficiency on account of fraud 140_f2d_277 4th cir holding that a second deficiency_notice issued for a taxable_year was valid where it determined a deficiency in a different type of tax than did the earlier deficiency_notice aff ’g on this issue 1_tc_865 later in 84_tc_248 the court cited mccue in support of the court’s conclusion that a valid peti- tion is the basis of the tax court’s jurisdiction to be valid a petition must be filed from a valid statutory notice accord lone star life ins co v commissioner tcmemo_1997_465 holding that a notice_of_deficiency was invalid where it was the second notice mailed for that year and the taxpayer timely petitioned the court as to the first notice petitioner seeks to invoke the court’s jurisdiction to decide this case which means that he bears the burden of proving that the court has jurisdiction to decide the case see 114_tc_268 aff ’d 22_fedappx_837 9th cir fehrs v the cases cited supra pp involve sec_6212 or its prede- cessor former sec_272 both of which are textually similar to sec_6223 one notable difference however is that sec_6212 and former sec_272 generally prohibit the commissioner from mailing an additional deficiency_notice for a taxable_year for which the taxpayer has timely peti- tioned the court with respect to a previous deficiency_notice cf gmelin v commissioner tcmemo_1988_338 holding that former sec_272 does not require that the commissioner wait until the period for filing a petition as to a deficiency_notice expires before issuing another deficiency_notice as to the same taxable_year aff ’d without published opinion 891_f2d_280 3d cir sec_6223 on the other hand generally bars the commissioner from mailing a second fpaa to a particular partner without regard to whether a petition has been filed in this court verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v wise guys holdings jamie wise guys holdings llc v commissioner commissioner 65_tc_346 in order to meet his burden_of_proof petitioner must establish affirmatively all facts giving rise to the court’s jurisdiction see david dung le m d inc v commissioner t c pincite 35_tc_177 the court’s jurisdiction is set explicitly by statute see 94_tc_1 85_tc_527 see also sec_7442 and the court lacks authority to apply equitable principles eg estoppel to acquire jurisdiction over a matter that the statute does not authorize the court to decide see 110_tc_285 see also 95_tc_617 and cases cited thereat petitioner does not allege that he failed to receive timely notice of the beginning of the administrative_proceeding underlying this case see generally sec_6223 nor does petitioner allege that the first fpaa was issued improp- erly or that the first fpaa was otherwise invalid petitioner also does not advance any reason he did not timely petition the court in response to the first fpaa petitioner essen- tially points the court to the second fpaa and asks the court to apply equitable principles to exercise jurisdiction on the basis of the second fpaa we decline to do so as we have stated whether the court has jurisdiction to decide a tefra case such as this one turns not on our consideration of equitable principles but on our finding that a petition was properly filed in response to a valid fpaa respondent having mailed a valid fpaa the second fpaa mailed for that same year is invalid pursuant to sec_6223 absent a showing of fraud malfeasance or misrepresentation of a material fact petitioner has failed to make such a showing in fact petitioner does not even assert that respondent mailed the second fpaa on account of fraud malfeasance or misrepresentation of a material fact the lack of such an assertion is not surprising given the resemblance of the first fpaa to the second fpaa and the fact that the second fpaa contains no adjustment or determination other than those set forth in the first fpaa it would seem that the mailing of the second fpaa was more the result of a mistake or a lack of communication on the part of the irs than of verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v wise guys holdings jamie united_states tax_court reports fraud malfeasance or a misrepresentation of a material fact we conclude that the second fpaa is invalid and we disregard it for purposes of deciding whether petitioner’s petition was timely filed to invoke the court’s jurisdiction to decide this case the petition was not filed timely as to the first fpaa accordingly we will grant respondent’s motion and dismiss this case for lack of jurisdiction on the ground that a timely petition was not filed as required by sec_6226 or b we have considered all arguments petitioner made for a contrary decision and to the extent not discussed we have rejected those arguments as without merit to reflect the foregoing an appropriate order of dismissal will be entered f while the first fpaa and the second fpaa are similar in content nei- ther is a duplicate copy of the other within the meaning of sec_301_6223_f_-1 proced admin regs the regulations generally allow the commissioner to issue a duplicate copy of an fpaa where for exam- ple the original is lost see id verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v wise guys holdings jamie
